Jones, J. (dissenting).
The homeowners’ policy at issue on this appeal provides coverage for a “residence premises” which is defined as the “family dwelling, other structures, and grounds,” or “[t]hat part of any . . . building . . . where you reside.” Thus, the proper inquiry is whether plaintiffs resided at the subject premises—an outcome predicated on the simple application of the plain meaning of the term “reside” to the policy. The majority declines to do so, however, agreeing with the Appellate Division that the absence of an express definition of “reside,” coupled with plaintiffs’ tendered proof that they were engaged in daily renovations inside the premises, renders the phrase “residence premises” ambiguous and precludes *710Tower’s entitlement to summary judgment. In my view, plaintiffs’ activity falls short of demonstrating the physical permanence needed to establish that the subject property was their residence. Therefore, I respectfully dissent.
“The standard for determining residency for insurance coverage requires something more than temporary or physical presence and ... at least some degree of permanence and intention to remain” (Matter of Allstate Ins. Co. [Rapp], 7 AD3d 302, 303 [1st Dept 2004], quoting Government Empls. Ins. Co. v Paolicelli, 303 AD2d 633, 633 [2d Dept 2003] [internal quotation marks omitted]). A resident is defined as “one who lives in the household with a certain degree of permanency and intention to remain” (id., quoting Canfield v Peerless Ins. Co., 262 AD2d 934, 934-935 [4th Dept 1999]).
Applying the plain definition of “reside” to the policy, it is evident that plaintiffs had not established the property as a “residence premises.” Plaintiff Douglas Dean attested that leading up to the date of the fire, he would enter the property at least five days a week to perform renovation work, occasionally staying until late night or early morning. Although he ate meals and napped in the premises, significantly, he never stayed overnight and always returned to plaintiffs’ residence of the previous seven years. Indeed, plaintiffs continued to reside in their previous home and, put simply, failed to physically move into the subject premises. Thus, Douglas Dean’s testimony demonstrates ownership, an intention to reside at the subject premises, and recurrent presence inside the property for the purpose of renovation, but not the necessary “degree of permanence” to establish a residence.
Inexplicably, the majority declines to apply the plain meaning of the term “reside” when we have previously accorded unambiguous terms within insurance policies their plain and ordinary meaning (see Government Empls. Ins. Co. v Kligler, 42 NY2d 863, 864 [1977] [“While it is true that policies of insurance are to be construed liberally in favor of the insured and strictly against the insurer, where the provisions of the policy are clear and unambiguous, they must be given their plain and ordinary meaning, and courts should refrain from rewriting the agreement”]; New England Mut. Life Ins. Co. v Doe, 93 NY2d 122, 130 [1999] [Court applied the plain meaning to the term “exist,” noting that “[e]xist means exist”]; Vigilant Ins. Co. v Bear Stearns Cos., Inc., 10 NY3d 170, 177 [2008]; White v Continental Cas. Co., 9 NY3d 264, 267 [2007]). Instead, by *711finding an ambiguity with the term “residence premises,” the majority argues that the case should turn on the issue of “occupancy” because “it is arguable that the reasonable expectation of an average insured is that occupancy of the premises would satisfy the policy’s requirements” (majority op at 709 [citation omitted]). The majority appears to take particular issue with Tower’s disclaimer letter which stated: “Our investigation revealed the dwelling was unoccupied at the time of the loss. Accordingly, this dwelling does not qualify as a ‘residence premises’ [sic] there is no coverage for this claim under your policy.” It is evident, however, that Tower disclaimed coverage on the ground that “this dwelling does not qualify as a ‘residence premises’ ” because it was not occupied in a manner that established the property as a residence. The terms “reside” and “occupy” should not be conflated to circumvent the governing terms of the policy, notwithstanding the reference to “occupancy” in the disclaimer letter and Insurance Law § 3404 (e).* The issue is plainly whether the property was a “residence premises” and Tower amply demonstrated its entitlement to judgment as a matter of law (see Vela v Tower Ins. Co. of N.Y., 83 AD3d 1050 [2d Dept 2011]; Marshall v Tower Ins. Co. of N.Y., 44 AD3d 1014 [2d Dept 2007]; Commisso v Tower Ins. Co. of N.Y., 30 Misc 3d 1224[A], 2011 NY Slip Op 50190[U] [Sup Ct, NY County 2011]). Because plaintiffs’ evidence failed to raise a triable issue of fact, I would reverse the order of the Appellate Division.
Chief Judge Lippman and Judges Graffeo and Pigott concur with Judge Ciparick; Judge Jones dissents and votes to reverse in a separate opinion in which Judges Read and Smith concur.
Order affirmed, with costs, and certified question answered in the affirmative.

 It is arguable whether plaintiffs even established occupancy (see Page v Nationwide Mut. Fire Ins. Co., 15 AD2d 306, 307 [3d Dept 1962] [“Of course, the mere renovation of a house with no one staying there during the process does not make out occupancy”]).